Citation Nr: 1400073	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to March 1964 and November 1965 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the case has since been transferred to the RO in Manila, the Philippines.  

The Board notes that a March 2009 rating decision granted service connection and assigned an initial 10 percent rating for anxiety disorder, effective July 31, 2006.  The March 2009 decision also deferred a decision on the PTSD rating.  An October 2010 rating decision granted service connection for PTSD, effective July 31, 2006, and noted that the Veteran's anxiety disorder would now be evaluated with the PTSD.  A 30 percent rating was assigned for the Veteran's combined acquired psychiatric disabilities, now characterized as PTSD and anxiety disorder.  The Board has accordingly recharacterized the issue on appeal as reflected above.

In connection with this appeal the Veteran testified before a Decision Review Officer (DRO) in January 2008: a transcript of that hearing is associated with the claims file.  The Veteran was also scheduled to testify before the RO in February 2012.  The Veteran opted to have an informal conference instead; a copy of the report is associated with the claims file.    

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

Since the July 31, 2006 effective date of the grant of service connection, the Veteran's service-connected acquired psychiatric disability approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, chronic sleep disturbance, nightmares, anxiety, long term memory deficits, irritability and anger, avoidance behaviors, exaggerated startle response, some social isolation, difficulty concentrating, feelings of detachment, hypervigilance, and decreased interest in activities.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.


CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent disability rating, but not higher, for an acquired psychiatric disability, to include PTSD and anxiety disorder, NOS, have been met from the July 31, 2006, effective date of service connection.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413-9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2009 and in May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2013).

The Veteran is currently assigned a 30 percent disability rating for PTSD and anxiety disorder, NOS, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9413-9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  
  
A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

VA medical records from October 2006 show that the Veteran was being treated for depression.  The treating physician noted that the Veteran did have several evaluations for PTSD, but did not qualify as having PTSD at that time.  The Veteran reported increased mood problems, mood fluctuations, poor motivation, sleep disturbances, ruminating about the past, isolating himself and experiencing problems with memory to the examiner.  The Veteran also stated that his appetite was fair to good; he did not experience any functional impairment; and denied mania, panic, psychosis, specific anxiety, and suicidal or homicidal ideation.  The treating physician noted that the Veteran was appropriately dressed and groomed; his speech was normal in rate and volume; he displayed a fair range of affect; he did not exhibit any delusion or paranoia; he denied active auditory or visual hallucinations; he had fair insight; and he was oriented.  The diagnosis was depressive disorder, not otherwise specified, rule out dysthymia. 

A July 2008 private PTSD psychological evaluation report reflects that the Veteran worked various jobs after separation from the military, and retired in 1996 after breaking his back.  He was married three times, all marriages ending in divorce.  He currently lived alone and preferred not to leave his home.  He loved flea markets, but limited his visits to them so as not to "be around Asian people" and not to be in crowds.  He was "standoffish" with people in general; was "always on guard;" had reactions to loud noises and sudden activity and movement; and that he punched a co-worker once for making loud noises on purpose in order to startle the Veteran.  The Veteran told the psychologist that he tries not to worry about the things he cannot control, like his memories of Vietnam. 

Mental status examination revealed that the Veteran was well groomed and dressed appropriately; made a sincere effort to respond without malingering or deception; his speech was normal; his thought content was normal and goal-oriented; he was oriented; his intelligence and abstract reasoning were within normal limits; and he exhibited good short term memory and good attention and concentration.  He had long term memory deficits, especially related to his Vietnam experiences, and he often referred to documents he brought to refresh his recollection.  He endorsed sporadic suicidal ideation while under the influence of alcohol, but stated that he has never planned or attempted it due to his religious beliefs.  His mood and affect varied throughout the examination from joyful to tearful.  The Veteran reported waking up several times each night, but not having any issues falling asleep and he stated that his appetite was good. 

During the examination, the Veteran answered in the affirmative that he had recurrent, intrusive, and distressing recollections, images, thoughts, or perceptions; recurrent distressing dreams; acting or feeling as if the event were recurring; psychological distress at internal or external cues related to the event; physiological reactivity to at internal or external cues related to the event; avoidance of trauma-related thoughts, feelings, or conversations; avoidance of trauma-related places, people, or activities; inability to remember an important part of the trauma; feelings of detachment or alienation; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The Veteran specifically denied reduced interest or participation in important activities; sense of a foreshortened future; and difficulty concentrating.     
The diagnosis was PTSD, chronic, major depressive disorder, recurrent, moderate and alcohol abuse.  He assigned the Veteran a GAF of 45 and stated that his current mental status suggests significant impairment in his psychological and social functioning as a result of his Vietnam experiences.    

A February 2009 VA examination report reflects that the Veteran was depressed over the loss of a long-term relationship, "lazy," drinks, lost interest in everything, has anxiety; worries and feels anxious about stress or agitated when things do not go right.  The Veteran reported being married four times and having four children.  He stated that his immediate family lived in the area, and that he had a close relationship with them.  He also talks with his neighbors and three or four friends.  The Veteran stated that he has not worked in 12 years, but that he tried to stay busy working around the house and helping out his family, and that he enjoyed wood working.  He stated that he did not enjoy being retired, and would rather "do stuff."  The Veteran specifically denied any history of suicide attempts or violence and assaultiveness, and any problematic effects associated with alcohol use. 

Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech were unremarkable; he was cooperative and friendly; his affect was normal; his mood was depressed; his attention was intact; he was oriented; his thought process and content were unremarkable; he did not experience delusions; his judgment and insight were intact; and his intelligence was average.  The Veteran stated that he experienced sleep impairment and had frequent awakenings.  The Veteran specifically denied experiencing hallucinations.  He did not exhibit any inappropriate behaviors; did not have any obsessive or ritualistic behaviors; did not experience panic attacks; did not have any suicidal or homicidal thoughts; and denied any problems with activities of daily living.  The examiner reported that the Veteran had good impulse control and no episodes of violence; was able to maintain minimum personal hygiene; and his memory was normal. 

The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The frequency and severity of the Veteran's symptoms was deemed to have been bad at first, but the Veteran has learned to push it away.  His distressing dreams did not occur often; he did not have sleep problems, but was a light sleeper; he did not relive the events often; he felt stupid; his physiological triggers included the Oklahoma City bombing and the collapse of the Twin Towers; he avoided crowds and fireworks; he was unable to recall dates and details; he had sporadic diminished interest in activities; he felt detached, and has never felt close to people, preferring to be left alone; he had a normal range of affect; he did not have a sense of a foreshortened future; he was impatient and irritable; his concentration was normal; he felt safe; and he experienced startle response to loud noises and fireworks.  

The examiner opined that the Veteran's PTSD was moderate and assigned the Veteran a GAF of 65.  The examiner stated that while the PTSD symptoms were present, the Veteran was not seriously affected by them at present.  The examiner noted that the Veteran's primary issue was anxiety, and that he had a long history of anxiety, starting with treatment and hospitalizations for it while in active service.  The examiner noted that, per the Veteran's own admission, his depressed mood was related to the breakup with his girlfriend.  The examiner stated that there was no total occupational and social impairment due to PTSD; the PTSD did not result in deficiencies in judgment, thinking, family relations, work, or mood; there was no reduced reliability or productivity due to the PTSD symptoms; there was no occasional decrease in work efficiency and no intermittent periods of inability to perform occupational tasks due to PTSD symptoms; and there were no PTSD symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks.  In sum, the examiner opined that the PTSD symptoms were not severe enough to interfere with occupational and social functioning.            

The Veteran was afforded another VA examination in July 2011.  The Veteran reported that he consumed alcohol to "take away" his chronic pain, which made him depressed and prone to irritability and anger.  The Veteran also reported having nightmares and flashbacks, and not trusting people when he was awake. The Veteran denied any legal history, acknowledged that he was currently on his fourth marriage, and that his social relationships revolved around his wife and her family and friends.  The Veteran reported that he stayed mostly at home, interacting with his neighbors and his wife, and watching TV.  The Veteran specifically denied any history of suicide attempts or violence or assaultiveness.  The examiner noted that the Veteran had an intact psychosocial functional status and his use of alcohol created no problematic effects.     

Upon physical examination, the Veteran appeared clean and casually dressed; his speech was spontaneous, clear, and coherent; his attitude was cooperative; his affect was appropriate; his mood was anxious; his attention was intact, but he was easily distracted; he was oriented; his thought process and content were unremarkable; his judgment was intact; he did not have any delusions; his intelligence was average; and he had insight into his problem.  He had a sleep impairment as he had early waking insomnia due to nightmares.  The Veteran specifically denied hallucinations; did not exhibit any inappropriate behavior; did not have any obsessive or ritualistic behavior; denied panic attacks; denied the presence of homicidal or suicidal thoughts; had good impulse control; denied episodes of violence; was able to maintain minimum personal hygiene; and had no problems with activities of daily living.  The Veteran's memory was normal.  

The examiner reported that the Veteran experienced recurrent distressing dreams of the trauma event; exhibited efforts to avoid activities, places, or people that arouse recollections of the trauma; had difficulty falling or staying asleep; experienced irritability or outbursts of anger; had difficulty concentrating; experienced hypervigilance; and exhibited exaggerated startle response.  The Veteran related that his distressing dreams occurred two-three times a week or daily and flashbacks occurred once or twice a week, leading to all-day depressive episodes.  He experienced initial insomnia on an almost-daily basis; he regularly became irritable and had outbursts of anger; he lost a great deal of sleep; and he experienced exaggerated startle response to the sounds of helicopters, sirens, and firecrackers.  The Veteran denied any remission of the symptoms at any time over the years.  The examiner diagnosed the Veteran with PTSD, assigning him a GAF score of 60, and stating that the Veteran had moderate difficulty in social functioning.  

The examiner summarized that the PTSD caused the Veteran to withdraw from others and to be irritable and prone to fits of depression, affecting his physical health, social and interpersonal relationships, and leisure pursuits.  The examiner noted that the Veteran's PTSD was mild, but that its chronic state rendered the Veteran prone to irritability, anger outbursts, and an exaggerated startle response, which indirectly affected his functional state and his quality of life.  The examiner stated that there was no total occupational and social impairment due to PTSD; the PTSD did not result in deficiencies in judgment, thinking, family relations, work, or mood; there was no reduced reliability or productivity due to the PTSD symptoms; there was no occasional decrease in work efficiency and no intermittent periods of inability to perform occupational tasks due to PTSD symptoms; and there were no PTSD symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks.  In sum, the examiner opined that the PTSD symptoms were not severe enough to interfere with occupational and social functioning.            

A September 2011 VA reflects that the Veteran related to the doctor that he experienced nightmares, flashbacks, and depression due to PTSD.  As part of a screening for depression, the Veteran stated that he felt hopeless about the present or the future, had suicidal ideation sometimes during bad flashbacks, did not have any suicidal intent, and had a suicide attempt in the 1960s.  The physician recommended a mental health consultation within the next 14 days but, according to the VAMC medical records, which appeared complete, the Veteran did not return for such a consultation (despite multiple visits for medication management and other health issues).      

A March 2012 VA PTSD examination report reflects that the examiner confirmed a diagnosis of PTSD, assigned the Veteran a GAF score of 60, and stated that the Veteran had moderate difficulty in social functioning.  The examiner opined that the occupational and social impairment experienced by the Veteran was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

It was noted that the Veteran had been married three times and was on his fourth marriage; that his social relationships revolved around his wife and her friends and relatives; and that he mostly stayed at home and interacted with his wife, their neighbors, and watched TV.  The Veteran specifically denied any history of suicide attempts and any history of violence or assaultiveness.  The examiner noted that the Veteran had an intact psychosocial functional status and that his use of alcohol caused him no problematic effects.  The Veteran related that he still had nightmares and flashbacks; that he was often depressed; that he was irritable toward others and often got angry; and he experienced exaggerated startle response to the sound of helicopters.  

The examiner stated that the Veteran experienced a traumatic event, and that he had recurrent recollections of the event, recurrent distressing dreams of the event, and acted as if the event were recurring; that he experienced intense psychological distress at exposure to cues symbolizing the traumatic event; that he experienced physiological reactivity on exposure to internal or external cues symbolizing the event; that he avoided thoughts, feelings, or conversations associated with the trauma; and that he avoided activities, places or people that arouse recollections of the trauma.  The Veteran also experienced difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss.  The Veteran did not experience any other symptoms related to PTSD.  

In a September 2012 statement in support of his claim, the Veteran stated that he gave all the information to the DRO at his hearing. While much of the note is illegible, as it is handwritten, the Veteran expressed his frustration with not being able to obtain a higher rating for his service-connected disabilities.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected psychiatric disability during the entire appeal period more nearly approximates the criteria for a 50 percent disability rating.  

In granting a higher 50 percent rating during the entire period on appeal, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the entire period on appeal, the Veteran's service-connected psychiatric symptoms are manifested primarily, by; depression, chronic sleep disturbance, nightmares, anxiety, long term memory deficits, irritability and anger, avoidance behaviors, exaggerated startle response, some social isolation, difficulty concentrating, feelings of detachment, hypervigilance, and decreased interest in activities.  The Board finds that this symptomatology more nearly reflects occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that during the entire appeal period, there simply is no medical findings of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  While the Veteran has on occasion indicated that he has had suicidal ideations and fits of anger, collectively, the symptoms manifested by the Veteran's PTSD, as described above, do not warrant the next higher 70 percent rating.  The Board notes that the Veteran has stated that he has neighbors and a few friends that he socializes with, to some extent, he has always been found clean on examination, and has denied panic attacks and obsessional behaviors.  In addition, the Veteran was able to obtain and maintain gainful employment for years, only retiring when a physical injury forced him to do so.  Moreover, none of the medical evidence of record reflects that medical personnel have determined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas (the criteria for the next, higher 70 percent disability rating).

In addition to the absence of most of the symptoms listed under the General Rating formula for evaluating psychiatric impairment as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also points out that the majority of the assigned GAF scores, alone, do not support the assignment of any higher rating during any point of the appeal period.  

According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

The Veteran has been assigned GAF scores ranging mostly from 60 to 65, with a single score of 45 during the July 2008 private evaluation.  According to DSM-IV, GAF scores between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
In this case, the GAF scores of 60 to 65 are reflective of symptoms consistent with a lower disability rating than the 50 percent rating being granted in this decision.  Furthermore, while a GAF score of 45 assigned suggests that a higher disability rating should be considered, the Veteran's reported symptoms and severity thereof do not appear different than those presented when GAF scores of 60 and 65 were assigned.  The Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities. 

The Board has also considered whether the Veteran's claim for a higher initial rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Board concludes that referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.    A higher rating is available for the Veteran's service-connected psychiatric disability on appeal.  However the Veteran does not meet the criteria for a higher rating. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111   (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

In summary, the symptoms provide a basis for assigning a higher initial 50 percent rating, but no higher, for an acquired psychiatric disability, to include PTSD and anxiety disorder, NOS, since the July 31, 2006, effective date of service connection.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 50 percent rating, but not higher, for an acquired psychiatric disability, to include PTSD and anxiety disorder, NOS, is granted.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


